Opinion issued August 31, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00192-CV
———————————
PHILLIP HILOW, Appellant
V.
LLOYD FAULK AND ROBERT PEREZ,
Appellees

 

 
On Appeal from County Civil Court at Law No. 4
Harris County, Texas

Trial Court Case No. 898698
 

 
MEMORANDUM OPINION
          Appellant Phillip Hilow has neither established
indigence, nor paid all the required fees. 
See Tex. R. App. P.
5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2009) (listing fees in court of
appeals); Fees Civ. Cases B(1),
(3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, Hilow
did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
          The
appeal is dismissed for nonpayment of all required fees.  All pending motions are denied.
 
PER CURIAM
 
Panel consists of Justices Jennings, Alcala,
and Massengale.